From Real STL News April 11 ·

EYEWITNESS ACCOUNT OF ST. ANN POLICE BEATING SUSPECT

Guest Columnist Submission

“Stop don’t kill him!” a male bystander shouted.
More outcries followed as others gathered and bore witness to St. Ann, and North County
Cooperative police beating a man who had obviously already surrendered.

In the parking lot of a bank, he laid on his back, hands up in submission. Police descended upon
him, kneed him in the face and shattered his glasses. Another officer kicked him twice in the
head.

“Stop! We saw you kick him.”

“He’s not resisting,” shouted another bystander.

Realizing there were people watching, including those with cell phones filming, police stopped.
They handcuffed the man who was unconscious and carried him away, leaving a crime scene of
shattered glasses, a single shoe and pool of the man’s blood on the black pavement.

The incident happened Tuesday afternoon around 5 p.m. at the intersection of Kings Highway
and Natural Bridge. According to the St. Louis Post-Dispatch, the chase started with a drug
investigation in St. Ann. Police were monitoring a drug house, when they saw a vehicle believed
to be carrying drugs. St. Ann police pursued the car long past their own jurisdiction. Other
departments including Charlack and North County Cooperative joined the pursuit into St. Louis
City. St. Louis Police were also on the scene.

The chase ended in a crash at the intersection of Natural Bridge and Kingshighway, when the
vehicle, a gold sedan, struck a white car crossing the intersection. “I was just crossing on the
light when he hit me,” said a young woman tears streaming down her face. The woman was
taken by ambulance to a nearby hospital after complaining of leg pain.

After the crash, the suspect ran from the intersection and surrendered in the parking lot. Police,
obviously enraged and pumped up from their chase, beat him even as he had his hands up first in
surrender and then in an attempt to shield the repeated blows to his face. A St. Louis police
officer noting the violence and that people were watching told the other officers to stop.

After the man’s arrest, North County cooperative set up crime scene tape to prevent recording
bystanders from getting closer. St. Louis Police stated the chase started at the airport. Several
STLPD officers seemed perturbed by another chase instigated by St. Ann Police. They are not
alone.

According to the St. Louis Post-Dispatch there has been about one St. Ann police chase a week,
and a related crash about once every two weeks. In fact, the municipality has a dramatically
higher rate of pursuits and has been known to pursue drivers in a chase for minor offenses like
expired plates and speeding. The department serves a population of about 14,000 residents and
employs 54 officers, but had more chases last year than the St. Louis County police’s 950
officers and nearly as many as the 1,200 officers with the St. Louis Police Department.

St. Ann's police chief, Aaron Jimenez, told the Post-Dispatch he's proud of his department's
reputation, saying chases send a message to criminals to stay out of St. Ann.

“We’re not going to allow a sense of lawlessness here,” he said.

However it seems, based on the actions of St. Ann police officers on Tuesday, the lawlessness of
beating a man who already surrendered outside of St. Ann jurisdiction is.
788788
807 Comments721
